March 23, 1994    UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                           

No. 93-1802

                  MARIAN RAMS AND LEONARD RAMS,

                     Plaintiffs, Appellants,

                                v.

               ROYAL CARIBBEAN CRUISE LINES, INC.,

                       Defendant, Appellee.

                                           

                           ERRATA SHEET

     The  opinion of  this  court issued  on  March 3,  1994,  is
amended as follows:

     On page 2, line 9, change "May 8, 1992," to "April 6, 1990."

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                           

No. 93-1802

                  MARIAN RAMS AND LEONARD RAMS,

                     Plaintiffs, Appellants,

                                v.

               ROYAL CARIBBEAN CRUISE LINES, INC.,

                       Defendant, Appellee.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

      [Hon. Walter Jay Skinner, U.S. Senior District Judge]
                                                          

                                           

                              Before

                       Selya, Circuit Judge,
                                           
                  Coffin, Senior Circuit Judge,
                                              
                     and Cyr, Circuit Judge. 
                                           

                                           

  James M. Lynch  with whom Geoffrey  A. Domenico was  on brief  for
                                                 
appellants.
  Frank H. Handy, Jr. for appellee.
                     

                                           

                          March 3, 1994
                                           

     COFFIN,  Senior  Circuit  Judge.    This  appeal  tests  the
                                    

applicability of a  one year limitation provision  in a passenger

cruise  ticket to an injury suffered by a passenger while ashore,

on  hotel property  owned  by the  same  entity which  owned  and

operated the cruise vessel.

     In the  spring of 1990, plaintiffs, Marian and Leonard Rams,

residents of Massachusetts, embarked  on a Caribbean cruise  on a

ship  owned by defendant,  Royal Caribbean Cruise  Lines, Ltd., a

Florida  corporation.   On  April  6,  1990,  while  on  a  shore

excursion in Haiti at  a tourist resort owned by  defendant, Mrs.

Rams fell on a  walkway, sustaining injuries.  A little  over two

years  later,  both  Rams  filed suit,  alleging  that  defendant

"negligently maintained a  defective and dangerous  condition" on

the walkway, and seeking damages  for personal injuries and  loss

of consortium.  

     On  the  strength of  an affidavit  containing  a copy  of a

ticket contract identical to  that given to plaintiffs, defendant

moved for summary judgment,  asserting that plaintiffs had failed

to  institute  suit within  the one  year  period allowed  by the

contract.1   The Rams argued that their  claim was not covered by

                    

     1The contract provides, in relevant part:
          In  no  event shall  the  Carrier  be  liable  for  any

     accident or harm to the Passenger which occurs off the
     Vessel itself.
          . . . 
          NO SUIT  SHALL BE  MAINTAINABLE AGAINST THE  CARRIER OR
     VESSEL FOR  DELAY,  DETENTION, PERSONAL  INJURY, ILLNESS  OR
     DEATH  OF THE PASSENGER UNLESS WRITTEN  NOTICE OF THE CLAIM,
     WITH  FULL PARTICULARS, SHALL BE DELIVERED TO THE CARRIER OR
     ITS AGENT AT  ITS OFFICE AT  THE PORT OF  SAILING OR AT  THE

                               -3-

this time limitation, and urged the court to apply the three year

statute of limitations for tort actions provided by Massachusetts

law, Mass. Gen. L. ch. 260   2A (1992).

     The  district court engaged in  a maritime tort law analysis

and,  apparently on the  assumption that the  complaint alleged a

failure  to  warn,  concluded  that  a  carrier's  duty  to  warn

passengers  of  on-shore hazards  was  so  intimately related  to

traditional carrier-passenger relationships that the tort in this

case  was maritime in nature even though occurring at the resort.

It  then  disavowed part  of  the ticket  contract  exempting the

carrier  for  liability for  off-the-ship  injuries  as being  in

contravention of public policy; noted that the ticket's  one year

limitation  provision complied with governing  law, as it met the

statutory requirement of 46 U.S.C.   183b(a)  (making it unlawful

for owners of passenger-transport  ships to provide a statute  of

limitations  of less than one  year for institution  of suits for

loss   of   life  or   bodily   injury),   and  the   "reasonable

communicativeness" standard  applicable to contracts  of passage,

see,  e.g., Lousararian v. Royal Caribbean Corp., 951 F.2d 7, 8-9
                                                

(1st Cir.  1991); and applied  the limitation provision  to grant

summary judgment for defendant.

                    

     PORT  OF TERMINATION WITHIN SIX (6) MONTHS FROM THE DAY WHEN
     SUCH DELAY, DETENTION, PERSONAL  INJURY, ILLNESS OR DEATH OF
     THE PASSENGER OCCURRED AND  IN NO EVENT SHALL ANY  SUCH SUIT
     FOR  ANY CAUSE  AGAINST  THE CARRIER  OR  VESSEL FOR  DELAY,
     DETENTION, PERSONAL INJURY, ILLNESS OR DEATH BE MAINTAINABLE
     UNLESS SUCH SUIT SHALL BE COMMENCED WITHIN ONE (1) YEAR FROM
     THE DAY WHEN THE  DELAY, DETENTION, PERSONAL INJURY, ILLNESS
     OR  DEATH OF  THE  PASSENGER OCCURRED,  NOTWITHSTANDING  ANY
     PROVISION OF LAW OF ANY STATE OR COUNTRY TO THE CONTRARY.

                               -4-

     Our own view is that this case does not require  us to delve

into either  the locality  or nexus  requirements for  a maritime

tort under  Executive Jet Aviation,  Inc. v. Cleveland,  409 U.S.
                                                      

249 (1972).  We view this as a straightforward contract case.  To

illustrate why  we think maritime tort  considerations merely fog

the  issue, we hypothesize the  following: if the  ticket in this

case  had explicitly set forth  a one year  limitation period for

any personal injury claims, whether the injuries were suffered on

ship  or shore,  we  strongly suspect  that  this suit  would  be

barred,  whether or not the tort were maritime in nature, because

such  a  provision would  meet  the  threshold one  year  minimum

requirement of 46 U.S.C.   183b(a). 

      The  salient   question  in  our  minds   is  whether  this

particular  ticket  contract  limitations  provision  applies  to

claims based  on injuries suffered  on shore after  the passenger

clearly  has left the ship.  The  contract in this case being one

for "transportation of the plaintiff," it is a maritime contract.

The Moses  Taylor, 71  U.S. 411,  427 (1866); see  also Hodes  v.
                                                             

S.N.C.  Achille Lauro  ed Altri-Gestione, 858  F.2d 905,  909 (3d
                                        

Cir. 1988).   We see, however, nothing in this fact to change the

ordinary strictures  governing our plenary review  of the meaning

of a written contract,  including the principle that "in  case of

doubt, an instrument  is to be taken against  the party that drew

it."  Chelsea Industries, Inc. v. Accuray Leasing Corp., 699 F.2d
                                                       

58,  61 (1st  Cir. 1983).   On  the contrary,  if there  were any

difference  in  approach  between  maritime and  common  law,  we

                               -5-

suspect  that the  former would  be more  solicitous of  those in

plaintiffs' position.   Cf. Moragne  v. States Marine  Lines, 398
                                                            

U.S. 375, 387 (1970).

     Our inquiry into intent  and ambiguity yields the following.

The  ticket  booklet given  plaintiffs  bears  the cover  caption

"Passenger  Ticket  CONTRACT."    The term  "passenger"  is  then

defined  as "all persons travelling under this ticket."  The word

"carrier"  is defined as  "Royal Caribbean Cruises  Ltd.2 and all

Vessels  either  chartered,  operated,  or  controlled  by  Royal

Caribbean Cruises Ltd."  Subsequent  provisions exclude liability

of the carrier "for  any accident or harm to the  Passenger which

occurs off the vessel itself" or "occurring onshore"  and specify

that  "[s]hore excursions are operated by independent contractors

and the Carrier shall not be responsible . . . for . . . injury .

.  .  arising out  of any  service  provided by  such independent

contractors."

     These  provisions  are followed  by the  limitations clause,

which  states,  in  bold  letters,   that  "[n]o  suit  shall  be

maintainable against the  carrier or  vessel for .  . .  personal

injury .  . .  of the passenger  unless written  notice . .  . is

delivered to  the carrier .  . . within  six (6) months  from the

[date of personal  injury] . . .  and in no event  shall any such

                    

     2The name  of the defendant appearing in  all the pleadings,
motions, memoranda  of law,  and the  district  court opinion  is
"Royal Caribbean  Cruise Lines, Ltd." or  "Royal Caribbean Cruise
Lines,  Inc."   In the  ticket contract,  however, it  appears as
"Royal Caribbean Cruises Ltd."  There has been no explanation for
this  discrepancy.   We  do  not  suggest  that  this  has  legal
consequences, in light of our conclusion.

                               -6-

suit . . .  be maintainable unless  such suit shall be  commenced

within one (1) year from the day when the . . . personal injury .

. . occurred . . . ."   

     Reading the  contract  as  a whole,  we  conclude  that  its

reasonable  intendment is to  refer to  claims of  passengers for

injuries while  on board ship.   Not only does  the definition of

passenger as one "travelling under this ticket" smell of the sea,

but this  interpretation is  strongly reinforced by  the explicit

avoidance of liability for injuries sustained on shore.  There is

even the added statement  that shore excursions are in  the hands

of independent contractors  for whose actions the  carrier has no

liability.   Finally, the definition  of carrier refers  to Royal

Caribbean  Cruises Ltd.  "and all vessels  . .  . owned"   by it.

There is no mention of "hotels or resorts" owned by it.  As Judge

Aldrich wrote for our court in Chelsea Industries, "He who speaks
                                                 

should speak  plainly or the other  party may explain to  his own

advantage."   699  F.2d at  61 (quoting  Opportunity Consultants,
                                                                 

Inc. v. Tugrul, 354 N.E.2d 698, 699 (Ohio 1976)).
              

     Although  we believe  that the above  reading of  the ticket

contract  is  correct,  we  have absolutely  no  doubt  that  the

contract is at  the very  least ambiguous and  that therefore  it

must  be construed against the  defendant.  Finally,  even if the

relevant provisions were to escape the meaning we ascribe to them

and to hurdle the  obstacle of ambiguity, they would fail to meet

our  standard of "reasonable  communicativeness" under such cases

as  Lousararian.   We  could not  say,  for example,  that  after
               

                               -7-

examining "the facial  clarity of the  ticket contract" that  the

"language   and   appearance   make   the   relevant   provisions

sufficiently obvious and understandable."  Id. at 8.
                                              

     The grant of  summary judgment for defendant is reversed and
                                                                 

the  case  is  remanded  to   the  district  court  for   further
                                                                 

proceedings consistent with this opinion.
                                         

                               -8-